Stow, C. J.,
remarked (LaRRAbee, J., concurring), that he still thought, as at the circuit, that the indictment was good for nothing, and therefore concurred in affirming the judgment. But he could by no means assent to all the doctrines of the majority of the court. In his opinion it was indispensable that it should appear from the indictment itself that it was found by the authority, and was prosecuted in the name, of the sovereign. So were all the precedents and all the authorities at common law, to say nothing of our express constitutional provision. The idea that an indictment is but the basis of a prosecution, and that the process or bench-warrant, issuing upon it, is the first step in the criminal proceeding, was to him a novel one, and which he could not sanction. It might, and probably would, be attended with serious embarrassments.